Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-13-2006

Bahamondes v. ITW Mark-Tex Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4746




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Bahamondes v. ITW Mark-Tex Inc" (2006). 2006 Decisions. Paper 751.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/751


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                   No. 04-4746
                                   __________

                             JULIO BAHAMONDES,
                                           Appellant

                                         v.

         ITW MARK-TEX INC.; ILLINOIS TOOLS WORKS, INC.;
     MARK-TEX CORPORATION; AMERICAN SAFETY TECHNOLOGIES
                          __________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 02-cv-03879)
                    District Judge: Honorable Jose L. Linares
                                    __________

                     Submitted Under Third Circuit LAR 34.1(a)
                                on March 27, 2006

           Before: RENDELL, SMITH, and BECKER*, Circuit Judges.

                               (Filed July 13, 2006)

                                   __________

                            OPINION OF THE COURT
                                  __________

__________________

  * This case was submitted to the panel of Judges Rendell, Smith and Becker.
    Judge Becker died on May 19, 2006, before the filing of the Opinion. The
    decision is filed by a quorum of the panel. 28 U.S.C. § 46(d)
RENDELL, Circuit Judge.

       Julio Bahamondes brought this case under the New Jersey Law Against

Discrimination (“NJLAD”), claiming that ITW Mark-Tex, Inc., Illinois Tool Works, Inc.,

Mark-Tex Corp., and American Safety Technologies (“AST”), violated the statute by

firing him because of his age.1 On March 29, 2000, ITW Dymon, “an ITW business unit

within the ITW Fluid Product Businesses Group” purchased most of Mark-Tex’s assets,

and thirteen (13) jobs were eliminated, including Bahamondes’ job as batchmaker. ITW

Mark-Tex thereupon outsourced this job to AST and Bahmondes interviewed for, and

accepted, the batchmaker position with AST, but quit after one day of working. After

Bahamondes quit, AST temporarily assigned his duties to Acosta, a younger co-worker,

but later hired Wallace Young to replace Bahamondes as batchmaker. Young was only

four years younger than Bahamondes. Bahamondes urged that the various corporate

entities were one and the same, and had acted together to discriminate against him.

       The District Court granted defendants’ motion for summary judgment, determining

that Bahamondes failed to establish a prima facie case of age discrimination. The District

Court stated that Bahamondes’ theory that there was some kind of “scheme among the

separate corporate entities to fire” Bahamondes was unsupported by any evidence in the

record that indicated that defendants’ actions were “motivated by any type of unlawful


  1
   This action was originally commenced in state court, but removed to federal court.
The District Court had diversity jurisdiction pursuant to 28 U.S.C. § 1332. We have
appellate jurisdiction over the final order of the District Court pursuant to 28 U.S.C.
§ 1291.

                                             2
animus or discriminatory intent.” App. at 5. Conversely, the court noted that defendants

provided non-discriminatory reasons for eliminating Bahamondes’ position. The District

Court ruled that although ITW was the parent company of ITW Mark-Tex and AST, it

had never directly employed Bahamondes. The District Court held that Bahamondes did

not suffer an unlawful employment action because 1) his position at Mark-Tex was

eliminated due to corporate reorganization and 2) Bahamondes voluntarily quit his job at

AST, which, according to the District Court was a separate employment entity from ITW

Mark-Tex. The District Court concluded:

              There appears to be no material issue of fact in dispute that
              ITW, AST and ITW Mark-Tex are in fact different entities for
              the purpose of this lawsuit. Therefore, since there are
              different entities and plaintiff voluntarily quit his job with
              AST after having applied and obtained the job, there is no
              basis upon which plaintiff’s cause of action can stand.

              It is clear that the reason that the plaintiff lost his position as
              batch maker with AST is because he voluntarily left that
              position. It is also undisputed based on the facts, as I see
              them, that the two divisions are separate employers for the
              purpose of this lawsuit, and that plaintiff did not work at ITW.
              Therefore, for the reasons stated, I am granting the
              defendant’s motion for summary judgment and dismissing the
              plaintiff’s case.

App. at 10.

       Having examined the record in light of applicable law, we find no error in the

District Court’s grant of summary judgment. Accordingly, we will AFFIRM the Order of

the District Court.




                                              3